Supplement Dated August 16, 2010 To the Product Prospectuses for: THE LINCOLN NATIONAL LIFE INSURANCE COMPANY Lincoln Life Flexible Premium Variable Life Account M Lincoln VULONE 2007 Lincoln VULDB-IV Lincoln AssetEdge® VUL Lincoln VULDB-II Lincoln VULONE 2005 Lincoln VULCV-II/Flex Elite Series Lincoln VULONE Lincoln VULCV-III Lincoln VULCV-IV Lincoln VULDB Elite Series Momentum VULONE 2007 Momentum VULONE 2005 Momentum VULONE Lincoln Life Flexible Premium Variable Life Account R Lincoln SVULONE 2007 Lincoln SVUL-IV Lincoln PreservationEdgeSM SVUL Lincoln SVUL-III Elite Series Lincoln SVULONE Lincoln SVUL-II Elite Series Momentum SVULONE 2007 Momentum SVULONE Lincoln Life Flexible Premium Variable Life Account S Lincoln Corporate Commitment VUL Lincoln CVUL Series III Elite Lincoln Corporate Variable 5 Lincoln Corporate Variable 4 LINCOLN LIFE & ANNUITY COMPANY OF NEW YORK Lincoln Life & Annuity Flexible Premium Variable Life Account M Lincoln VULONE 2007 Lincoln VULDB-IV Lincoln AssetEdge® VUL Lincoln VULDB-II Lincoln VULONE 2005 Lincoln VULCV-II/Flex Elite Series Lincoln VULONE Lincoln VULCV-III Lincoln VULCV-IV Lincoln VULDB Elite Series Momentum VULONE Momentum VULONE 2005 LLANY Separate Account R for Flexible Premium Variable Life Insurance Lincoln SVULONE 2007 Lincoln SVUL-IV Lincoln PreservationEdgeSM SVUL Lincoln SVUL-III Elite Series Lincoln SVULONE Lincoln SVUL-II Elite Series Momentum SVULONE LLANY Separate Account S for Flexible Premium Variable Life Insurance Lincoln Corporate Commitment VUL Lincoln CVUL Series III Elite Lincoln Corporate Variable 5 Lincoln Corporate Variable 4 SUPP-10.49 The information in this supplement updates and amends certain information contained in the last product prospectus you received.Keep this supplement with your prospectus for reference. Lincoln Life has created and made available to you new Sub-Accounts which purchase shares of the funds listed below.Those funds are referred to as "underlying funds".Please refer to the prospectus for each underlying fund, included with this supplement, for comprehensive information.The following information is added to the "Funds" section of your product prospectus: Lincoln Variable Insurance Products Trust, advised by Lincoln Investment Advisors Corporation. LVIP SSgA Conservative Index Allocation Fund: Current income with growth of capital. This fund will be available on or about August 16, 2010. Consult your financial adviser. LVIP SSgAConservative Structured Allocation Fund: Current income with growth of capital. This fund will be available on or about August 16, 2010. Consult your financial adviser. LVIP SSgAModerate Index Allocation Fund: Current income with growth of capital. This fund will be available on or about August 16, 2010. Consult your financial adviser. LVIP SSgAModerate Structured Allocation Fund: Current income with growth of capital. This fund will be available on or about August 16, 2010. Consult your financial adviser. LVIP SSgAModerately Aggressive Index Allocation Fund: Current income with growth of capital. This fund will be available on or about August 16, 2010. Consult your financial adviser. LVIP SSgAModerately Aggressive Structured Allocation Fund: Current income with growth of capital. This fund will be available on or about August 16, 2010. Consult your financial adviser. Lincoln Life has also changed the name of the Sub-Account listed below.Please refer to the prospectus for the underlying fund, included with this supplement, for comprehensive information. The following information amends the "Funds" section of your product prospectus: Lincoln Variable Insurance Products Trust, advised by Lincoln Investment Advisors Corporation. LVIP SSgA Global Tactical Allocation Fund: Long-term growth of capital. (Subadvised bySSgA Funds Management, Inc.) (formerly
